DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In view of the amendment to the claims, the rejection of claims 2-9 and 13 under 35 U.S.C. 112, second paragraph and the rejection of claim 5 under 35 U.S.C. 112, fourth paragraph have been withdrawn.
Claims 1, 3, 4, 6-18 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 13-15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langston et al. (US 20050281921 - cited on IDS) in view of Chedid et al. (US 20040071854 - cited on IDS), Skarra et al. (US 4735811 - cited on IDS) and Thomas et al. (US 6245374 - cited on IDS) and in further view of Dembecki (US 4313964- cited on IDS), Skarra (US 4781932 - cited on IDS), “How to Make Really Good Soft Taco Shells,” (cited on IDS), Akasaka (US 5756976- cited on IDS) and as evidenced by “TrekEarth”.
Regarding claim 1, Langston teaches a packaged food article comprising a hermetically sealed food package (see paragraph 15) having a headspace (see paragraph 31 and 37, where inert gas in the package suggests some headspace).  By teaching an inert gas in the package, Langston further teaches a modified atmosphere having a headspace.  Langston further teaches tortillas (see paragraph 13 and 14  -“flatbread such as tortilla”).  Flat breads such as tortillas would have been known to one having ordinary skill in the art to be flexible and pliable.  Furthermore, tortillas would obviously have had a three-dimensional shape. 
Claim 1 differs from Langston in specifically reciting the at least one tortilla piece having a thickness of 1-5mm.
Since Langston already teaches a conventional soft tortilla, the particular thickness would have been an obvious function of variables such as the strength and textural properties desired of the tortilla.   Nevertheless, Chedid ‘854 teaches that it has been conventional to make tortillas with thickness of about 3mm, for instance (see table 2).   Therefore, to modify Langston and to employ tortillas having a thickness of 3 mm, 
Regarding the water activity of 0.88 or less, Langston is silent regarding the water activity of the soft shaped tortilla piece being 0.88 or less.   
It is noted however, that Skarra ‘811 teaches that high water activity aggravates the staling or retrogradation of the product (column 2, lines 40-47).  On column 4, lines 53-66, Skarra ‘811 teaches that high water content and water activity reduces the shelf life of the tortilla, and thus teaches that the baked tortillas should have a water activity of between 0.75 to about 0.89 (see column 8, lines 10-15).  Therefore, to modify Langston and to ensure a water activity of for example 0.75, in the baked farinaceous tortilla, for instance would have been obvious to one having ordinary skill in the art, for the purpose of reducing the tendency of the tortilla to become stale over longer periods of storage.   
Regarding an at least 6 month packaged shelf life at room temperature, as discussed above, Langston already teaches a headspace gas within the hermetically sealed package that comprises the at least one soft shaped tortilla piece.  Regarding the shelf life, the combination applied above teaches a similar water activity as well as thickness.  Furthermore, as discussed above, Langston desires to extend shelf life by removing oxygen and replacing it with an inert gas; and further teaches oxygen barrier properties of less than 1 cc/m2/day/atm (see paragraph 31). This is equivalent to less than 0.0001 cc/cm2/day and therefore falls within the oxygen permeability range disclosed on paragraph 108 of Applicant’s specification, as filed.  
Even further, Thomas et al. further teaches that it has been desirable to exclude substantially all of the oxygen from a package comprising a tortilla type dough based and carbon dioxide (see column 8, lines 54-60).  This is similar to that disclosed in Applicant’s specification.  Thomas also suggests minimal oxygen within the headspace of the package has been desirable for extended storage stability.
It would have been obvious to one having ordinary skill in the art that removing the oxygen would have been advantageous for extending shelf life.   Therefore, to thus remove the oxygen by flushing Langston’s pouch with nitrogen and carbon dioxide would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing spoilage caused by any oxygen present in the packaging.
Other than the water activity and the hermetically sealed product having a headspace, it is noted that the claim does not specify what would have resulted in a shelf life of at least six month.  It is noted that the combination applied to claim 1 already teaches that lower water activity (lower than 0.88) has been advantageous for preservation purposes.  Also, the combination teaches employing nitrogen and carbon dioxide atmospheres for preservation purposes while teaching that it has been desirable to flush all of the oxygen from the package.  Thus, absent any convincing evidence to the contrary, the product taught by the combination teaches the elements taught by the claim and thus would have reasonably have been expected to also possess an at least six month shelf-life.   
If it could have been construed that Langston’s teachings of a flatbread such as a tortilla was not a “soft shaped semi-rigid tortilla,” having a preformed 3-dimensional shape “in the form of a cup, bowl, U- or square-bottomed taco shell, boat or canoe, pita, 
Additionally, it is noted that “How to Make Really Good Soft Taco Shells” teaches that it has been known and desirable to make a soft taco (i.e. based on a soft tortilla) which can retain a taco shape, without frying (see page 2 of 5, Post by MacMagus on July 21, 2007 11:12AM).  This reference teaches removing it from the heat before it bubbles or gets crispy, thus further teaching a soft tortilla that has been construed as being both pliable and sufficiently rigid.  This can be construed as a “U-shape taco shell.”  
Skarra ‘932 further teaches the use of constraint cooking of tortilla dough (see column 2, lines 67-68) and where cooking can be via baking (see column 3, lines 45-63).  Constraint cooking is seen to suggest cooking using a mold to provide a particular shape to the tortilla dough.  Skarra ‘932 further teaches that the shell is flexible after par-frying due to the plasticizer (i.e. water) content of the shell (see column 5, lines 5-
Akasaka also teaches a tortilla that is placed into a mold and microwaved to hold a bowl or cup like shape (see the abstract and figures).  This shape could be construed as a “cup" or “bowl” or even a “boat” – depending on the particular shape of the boat.
Therefore, since Langston already teaches packaging fully cooked soft tortillas, to modify the Langston and to package another conventional shape of soft, fully baked tortilla, such as taught by Dembecki, “How to Make Really Good Soft Taco Shells” Skarra’932 and Akasaka, would have been obvious to one having ordinary skill in the art, for the purpose of packaging another conventional type of soft tortilla product that can be advantageous for holding foods therein.   
Regarding the tortillas being baked (i.e. “baked soft shaped tortilla”), it is noted, as taught by Skarra et al. ‘811 that it has been conventional to cook tortillas by baking them (see column 6, lines 57-65).  This portion of Skarra '811 even teaches that the baking produces a “partially rigid” structure (i.e. still soft) – thus further teaching a semi-rigid and thus flexible tortilla.  Since the prior art already teaches pre-cooked tortillas, it would have been obvious to one having ordinary skill in the art that such pre-cooked flexible tortillas can be pre-baked.  It is also noted however, that since the claims are directed to a product, that the structure implied by the claims is also seen to be suggested by the prior art combination.  
Regarding the “at least one baked, soft shaped tortilla piece formed of fully cooked leavened farinaceous tortilla dough,” it is noted that the claim is directed to the product and not the method of making the product.  Nonetheless, the structure implied by the above limitation is that the tortilla piece is fully cooked and would have included some amount of leavening agent and includes a starch (i.e. farinaceous dough).  It is noted however, that Langston’s teachings suggest packaged, fully cooked tortillas (see paragraph 14 where the products are precooked).   It is noted that Chedid’854 teaches flour tortillas, which have been fully cooked (paragraph 10 - “baking the dough flats to form the tortillas”; paragraph 18 - “baking process”) and where the farinaceous dough (paragraph 24) is leavened (see table 1, which shows using sodium bicarbonate and leavening acids) and then packaged (paragraph 34).  Dembecki also teaches that the fully cooked tortilla piece can include a leavening agent (column 5, line 27-28 - “baking powder”) and Skarra’811 also teaches the use of chemical leavening (column 3, lines 46-47).  Skarra’932 also suggests chemical leavening (see column 1, line 49).  “How to Make Really Good Soft Taco Shells” and Akasaka both teach that the tortilla having a U or boat shape, is made by heating a premade tortilla. Modification to thus provide a u-shape or boat shape using a conventional farinaceous, chemically leavened tortilla would have been obvious to one having ordinary skill in the art, for the purpose of packaging another conventional type of soft tortilla product that can be advantageous for holding foods therein.   
Further regarding claims 1 and 13, in view of “How to Make Really Good Soft Taco Shells,” and Akasaka, the combination teaches a “u-shape” as well as what can be construed as a cone shape and a boat shape.  “TrekEarth” further evidences that 
Regarding claim 3, which recites that the tortilla piece is formed from a cooked tortilla dough having a finished moisture content of 25% or less,” it is noted that Skarra '811 already teaches that the moisture content of the baked farinaceous tortilla can be 23% (see column 8, lines 25-30).  Nevertheless, arriving at similar moisture contents as the tortillas as taught by Skarra '811 for a shaped soft tortilla would have been equally obvious to one having ordinary skill in the art for the purpose of providing the similar characteristics to the shaped tortilla as the conventional tortilla, especially since the art already teaches shaping conventional tortillas to hold a shape without becoming crispy (i.e. remaining soft).  Therefore, modification of the particular moisture content of the formed soft shaped tortilla would have been an obvious result effective variable, routinely determined through experimentation for the purpose of achieving a particular consistency and flexibility and shelf-life to the formed soft shaped tortilla.  
 Regarding claim 14, Langston further teaches a pouch comprising a sauce (see paragraph 14 - “sauce”; “salsa”) which thus read on a “wet sauce.”  Langston further teaches the hermetically sealed food package and the pouch are contained in a common outer package to establish a meal kit (see Figure 1).
Regarding claim 15, the combination as applied to claims 1-3 above teaches the hermetically sealed package comprising soft shaped semi-rigid tortillas having a shape such as a cup, bowl, u-shape, boat or canoe or cone.  
Regarding a water activity of 0.88 or less, in view of Skarra ‘811 the combination teaches a water activity of less than 0.88, as discussed above with respect to claim 1.  
Regarding the moisture content of 23-28% and a fat content of 1-15%, Skarra '811 already teaches that the moisture content of the baked farinaceous tortilla can be 23% (see column 8, lines 25-30) and the fat content can be 6%(see column 8, lines 20-25).  Skarra ‘811 further teaches the moisture content can be advantageous for providing the requisite tenderness, moistness, elasticity and flexibility (see column 4, lines 55-61).  Skarra ‘811 also teaches that the fats can improve the tenderness and moistness of the baked tortilla (see column 5, lines 29-49).  Therefore, modification of the formed tortilla to have a similar moisture and fat content similar to that which has already been associated with already baked tortillas would also have been obvious to one having ordinary skill in the art as a result effective variable, for the purpose of achieving the requisite organoleptic properties to the formed tortilla, as well as for providing the desired moistness, tenderness, elasticity and flexibility to the tortilla.   
Regarding the at least 6 month shelf life, the combination applied to claim 1 has been incorporated herein to suggest a 6 month shelf-life.  Further regarding the headspace of the package having less than 4% oxygen, Langston already teaches that the air space within the pouch can be flushed with an inert gas, such as nitrogen (see paragraph 37).  This clearly teaches that oxygen is not desirable within the package but Langston does not directly state the limitation, “less than 4%” or “less than 1%.”
However, Thomas as applied above to claim 1, teaches that it has been desirable to exclude substantially all of the oxygen from a package comprising a tortilla type dough based product (see column 8, lines 41-47) and further where the package excludes substantially all of the oxygen by flushing with inert and preserving gases such as a mixture of nitrogen and carbon dioxide (see column 8, lines 54-60), as recited in 
Regarding claim 17, Langston teaches an oxygen permeability of less than 2.5cc/cm2/day, as discussed above with respect to claim 1.
Regarding claim 18, Langston already teaches flushing with an inert gas such as nitrogen (see paragraph 37).  Thomas as applied above to claim 1, teaches that it has been desirable to exclude substantially all of the oxygen from a package comprising a tortilla type dough based product (see column 8, lines 41-47) and further where the package excludes substantially all of the oxygen by flushing with inert and preserving gases such as a mixture of nitrogen and carbon dioxide (see column 8, lines 54-60).  Therefore, to thus remove the oxygen (i.e. less than 4% and less than 1%) by flushing the pouch with nitrogen and carbon dioxide would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing spoilage caused by any oxygen present in the packaging.


Claims 4, 6-9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination as applied to claims 3 and 15, above and in further view of Wampler et al. (US 5759599 cited on IDS) and Chedid (US 20040058048).
Regarding claims 4 and 16, in view of Skarra ‘811 the combination teaches that the dough from which the tortilla has been produced can comprise 65% wheat flour (see column 4, lines 15-26), 5-7% of a humectant such as glycerol (see column 5, lines 20-28), fat at 7-9% (see column 5, lines 45-49), salt at 1.5% (see column 6, lines 5-7) and 1-3% of a leavening system (see column 6, line 3), where the leavening system can be yeast but could also be a chemical leavening system (see column 5, lines 50-51).  Skarra’ 811 teaches that such tortilla dough compositions can provide the desired flexibility to the baked tortilla piece.  It is noted that Skarra ‘932 teaches a similar dough composition to that taught by Skarra ‘811 and which can be used to produce a flexible but semi-rigid tortilla piece.  Specifically, Skarra ‘932 teaches tortilla dough that can comprise 55% wheat flour (see column 7, lines 8 and 26-32), 35% moisture (i.e. water) (see column 7, lines 45 and 50-53; column 8, lines 11-15), 1.5% salt (see column 8, line 17), a humectant such as glycerol at 10% (see column 8, lines 1-7) and fat present at 1-10% (column 8, lines 7-11).  Modification of Langston to use other conventional tortilla dough compositions which can also be baked to produce a semi-rigid shape that is also soft, flexible and pliable would have been obvious to one having ordinary skill in the art, based on the particular conventional dough composition that was desired to be used to produce the shaped tortilla piece.
Claims 4 and 16 differs from the combination applied to claim 3 and 15 in reciting the inclusion of sugar at 1-10% and where the chemical leavening system includes at baking soda with at least one baking acid.
Regarding the sugar, Wampler et al. teaches tortillas that were formulated using 6% sugar (see column 11, lines 35-45).  Clearly, it has been conventional to employ sugar to achieve a particular flavor profile and since Wampler even teaches employing sugar in dough composition used to produce baked tortillas, it would have been obvious to have modified the combination and included sugar at 6% in the dough formulation, as taught by Skarra ‘811, for instance, for the purpose of achieving a particular flavor profile. 
Regarding the chemical leavening system comprising baking soda with at least one baking acid, Chedid ‘048 teaches employing a chemical leavening system comprising soda (sodium bicarbonate - i.e. baking soda) and a leavening acid (see paragraph 20) for the purpose of improving the strength and pliability and so that the tortilla has excellent physical and product properties (paragraph 7).   Chedid ‘048 teaches employing the leavening system at 1-2% based on the flour weight (see paragraph 21).  On table 1, the leavening system is present at 11.79 parts (5+1.36+5.43) of a total 1635.29 parts for the dough.  This is equivalent to about 0.7% which has been construed as about 1%.   Since Skarra ‘811 already teaches the use of chemical leavening systems for making tortillas, to modify the dough of Skarra ‘811, for instance, and to use chemical leavening as taught by Chedid ‘048 would thus have been an obvious result effective variable, routinely determined through experimentation for achieving the requisite leavening and strength and pliability to the dough.
Regarding claim 6, Langston teaches the sealed food package is made from a flexible packaging film (i.e. flexible pouch with oxygen barrier properties).
Regarding claim 7, Langston teaches an oxygen permeability of less than 2.5cc/cm2/day, as discussed above with respect to claim 1.
Regarding the oxygen level of less than 4% as recited in claim 7 and less than 7% as recited in claim 8, it is noted that Langston already teaches that the air space within the pouch can be flushed with an inert gas, such as nitrogen (see paragraph 37).  
This clearly teaches that oxygen is not desirable within the package but Langston does not directly state the limitation, “less than 4%” or “less than 1%.”
However, Thomas as applied above to claim 1, teaches that it has been desirable to exclude substantially all of the oxygen from a package comprising a tortilla type dough based product (see column 8, lines 41-47) and further where the package excludes substantially all of the oxygen by flushing with inert and preserving gases such as a mixture of nitrogen and carbon dioxide (see column 8, lines 54-60), as recited in claim 9.  Therefore, to thus remove the oxygen (i.e. less than 4% and less than 1%) by flushing the pouch with nitrogen and carbon dioxide would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing spoilage caused by any oxygen present in the packaging.

Claims 10-12 are rejected under 35 U.S.C.103(a) as being unpatentable over the combination as applied to claim 1 and in further view of Kashou (US 6746701 cited on IDS) and Cortopassi (US 4381837 cited on IDS).
Regarding claim 10, the combination as applied to claim 1 does not appear to recite that the soft shaped tortilla pieces are arranged in a nested stacked relationship to form at least one stack. 
In any case, Kashou et al. is also relied on to teach that it has been conventional to package soft boat/canoe shaped baked products in a nested configuration; and  Cortopassi teaches that it has been conventional to stack tortilla based products that have various shapes, such that they nest together (see figure 3 and 5).  
Since Langston teaches a kit comprising a pouch containing tortillas, to thus modify the kit and to package soft tortillas that have been shaped would have been obvious to one having ordinary skill in the art.  To package multiple quantities of such shaped soft tortillas in a nested stack would have been obvious to one having ordinary skill in the art based on a conventional arrangement for packaging multiple tortilla based products.
Regarding claim 11, Cortopassi teaches a supplemental support container (see figure 3, item 24 of Cortopassi).  Clearly, the support package aides in protecting the stack from damage.  Therefore to similarly package the nested stack with a support carrier would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing damage to the stack. 
Regarding claim 12, it is noted that the art already teaches employing a stack of products.  To thus modify the combination and employ multiple stacks would have been a duplication of a known and conventional stack that would not have provided a patentable distinction over the combination.

Response to Arguments
On page 7 of the response, Applicant urges that the claimed dough composition and the packaging result in the claimed soft shape tortilla being flexible and pliable for 6 months and the prior art does not show these features.
It is noted however that the prior art teaches compositions for baking tortillas, which would have had the claimed dough composition and the prior art further teaches packaging tortillas in a modified atmosphere with no oxygen and including nitrogen and carbon dioxide, as recited in claim 18, and with an oxygen permeability as recited in claim 7 and 17.  Thus, it appears that the prior art combination would also have possessed similar properties.   Regarding the tortilla pieces being flexible and pliable, “How to Make Really Good Soft Taco Shells” teaches that the pre-made tortillas can be heated to hold a taco shape (i.e. a U-shape) without bubbling or getting crispy.  This is seen to suggest a flexible and pliable fully cooked tortilla piece.  

Regarding Dembecki, on page 8 of the response, Applicant urges that the shape appears to be in the shape of a conventional ice cream cone, which is notoriously a crisp food product and Dembecki does not provide any description that would suggest a product being prepared having a texture that is different from a crisp ice cream cone.
It is noted however, that together with “How to Make Really Good Soft Taco Shells” already suggesting a cooked soft tortilla that holds a U-shape, Dembecki is not seen to specifically state that the baking (column 4, lines 54-58) or microwave treatment for 5-10 seconds (column 6, lines 5-7) must produce a crisp cone.  Skarra’932 suggests a packaged soft tortilla because the baked and fried dough is subsequently coated with In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As the claims are directed to the product, the prior art is suggesting flat soft tortillas that can be packaged in a modified atmosphere with low oxygen permeability, and further suggests soft shaped tortillas, such that it would have been obvious to one having ordinary skill in the art to provide soft tortillas in other shapes, which can similarly have been packaged in a modified atmosphere package. 

Regarding Skarra’932, Applicant urges on page 8 of the response that SKarra’932 does not disclose that the shell retains its flexibility for any significant length of time and at column 1, lines 19-22 teaches away from long term storage and that absent preservatives, the water content will cause microorganisms to grow in the product.
It is noted however, that at column 6, lines 15-20, Skarra’932 suggests to one having ordinary skill in the art to use preservatives to prevent microbial growth and that if no preservatives are used, that the product should be refrigerated.  At column 1, lines 49-50, Skarra’932 teaches the use of preservatives.  While Skarra’932 is not specific as to the storage life of the inventive tortillas, it is noted that the combination suggests the claimed water activity and modified atmosphere packaging, and thus, the prior art is seen to suggest similar shelf-life.

Applicant’s remarks on pages 7-8 of the response with respect to the PTAB decision regarding U.S. Application No. 14/476996 (U.S. Patent No. 10,785,985) has been acknowledged.  However, it is noted that the ‘985 patent and the claims in that patent are directed to a method and include additional method steps, which is in contrast to the currently presented product claims.  The product claims as presented in this application resemble those presented in Parent U.S. Application No. 12/429594, which were also directed to a product and not a method of making, such that the product can be made by methods other than that recited.   This is further evidenced by the restriction requirement presented in Parent Application No. 12/429594.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Texas Cooking” discloses flour tortillas including leavening agents such as baking powder (i.e. baking soda and acid).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792